Citation Nr: 0714358	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-40 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.  

Entitlement to an initial rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to February 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Peripheral neuropathy of the veteran's right lower 
extremity more nearly approximates moderately severe 
incomplete paralysis of the sciatic nerve than severe 
incomplete paralysis.

2.  Peripheral neuropathy of the veteran's left lower 
extremity more nearly approximates moderately severe 
incomplete paralysis of the sciatic nerve than severe 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The veteran's peripheral neuropathy of the right lower 
extremity warrants an initial disability rating of 40 
percent, but not higher.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2006).

2.  The veteran's peripheral neuropathy of the left lower 
extremity warrants an initial disability rating of 40 
percent, but not higher.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in March 2004, subsequent to its 
initial adjudication of the claims.   

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date for 
an increased rating for his peripheral neuropathy of the 
lower extremities, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that it has determined that 
increased ratings are warranted for the disabilities 
throughout the initial evaluation period.

The record also reflects that the veteran has been afforded 
an appropriate VA examination and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

The record also reflects that following the completion of all 
indicated development of the record, the RO readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that either ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  In sum, the 
Board is satisfied that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.




Factual Background

In the March 2003 rating decision on appeal, the veteran was 
granted service connection and separate 10 percent ratings 
for peripheral neuropathy of the right and left lower 
extremities, effective May 8, 2001.  

In response to his claim for service connection, the veteran 
was provided a VA examination in January 2003.  The claims 
folder was not available for review; however, some of the 
veteran's medical records were available.  The veteran 
reported experiencing a burning and stinging sensation in 
both lower extremities.  Upon neurological examination, the 
examiner found poor monofilament response to the feet and a 
mild loss of sensation with monofilament testing of the lower 
legs to the knees greater on the left than the right.  The 
diagnosis was diabetic neuropathy of the lower extremity 
secondary to diabetes mellitus, type II, adult onset.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran underwent a nerve conduction 
test in July 2001 as part of an Agent Orange registry 
examination.  He was found to have severe peripheral 
neuropathy in both lower extremities.  Similarly, a January 
2004 nerve conduction study disclosed moderate to severe 
peripheral neuropathy of the lower extremities.  

The record also contains two letters from the principal of 
the high school where the veteran is employed.  In April 
2004, he stated that the veteran's ability to perform his 
duties have been limited due to his physical ailments and 
difficulty moving throughout the school and grounds.  In 
addition, he noted that the veteran on several occasions had 
left work early due to severe pain in his lower extremities.  
A second statement from April 2005 notes that due to his 
physical limitations, the veteran had not been present at 
work since February 2005.  The principal also noted that the 
veteran has considered retiring early due to his physical 
problems.




Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board finds that an initial rating of 40 percent is 
warranted for the veteran's peripheral neuropathy of each 
lower extremity as the evidence establishes that his 
disabilities more nearly approximate moderately severe 
incomplete paralysis of the sciatic nerves.  In this regard, 
the Board notes that at the veteran's most recent VA nerve 
conduction test in January 2004, he was found to have 
moderate to severe bilateral lower extremity peripheral 
neuropathy.  In addition, severe peripheral neuropathy was 
noted following an April 2001 nerve conduction test.  
Although the VA examination in January 2003 noted the 
presence of mild peripheral neuropathy, the Board notes that 
the veteran was not afforded a nerve conduction test at that 
time; instead, the examiner used monofilament testing.  Based 
on the medical evidence of record, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
peripheral neuropathy of the lower extremities more nearly 
approximates moderately severe incomplete paralysis than 
moderate incomplete paralysis.  Accordingly, the Board 
concludes that each of the disabilities warrants a 40 percent 
rating throughout the initial evaluation period.

The Board also finds that a disability rating in excess of 40 
percent is not warranted for either disability because the 
preponderance of the evidence establishes that the 
manifestations of each disability more nearly approximate 
moderately severe than severe.  While the first nerve 
conduction test in April 2001 noted severe peripheral 
neuropathy, none of the other medical evidence corroborates 
this finding, and the more recent January 2004 nerve 
conduction test disclosed the presence of moderate to severe 
peripheral neuropathy.  In addition, there have been no 
medical findings of muscular atrophy of the lower 
extremities.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for either disability and 
that the manifestations of the disabilities are those 
contemplated by the schedular criteria. While the record 
contains letters from the veteran's employer noting that his 
physical limitations have impacted his ability to work, there 
still remains no evidence supporting a conclusion that the 
average industrial impairment from the disabilities is in 
excess of that contemplated by the 40 percent ratings granted 
herein.  Therefore, the Board has determined that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a 40 percent rating for peripheral neuropathy 
of the right lower extremity throughout the initial 
evaluation period is granted, subject to the criteria 
applicable to the payment of monetary benefits.

Entitlement to a 40 percent rating for peripheral neuropathy 
of the left lower extremity throughout the initial evaluation 
period is granted, subject to the criteria applicable to the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


